                                      1   D. MICHAEL SCHOENFELD, SBN 102332
                                          LISA D. NICOLLS, SBN 234376
                                      2   MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                          555 Capitol Mall, Suite 850
                                      3   Sacramento, CA 95814
                                          Telephone:      (916) 446-2300
                                      4   Facsimile:      (916) 503-4000
                                          Email:          mschoenfeld@murphyaustin.com
                                      5   Email:          lnicolls@murphyaustin.com

                                      6   Attorneys for Plaintiff
                                          WEST PACIFIC ELECTRIC COMPANY
                                      7   CORPORATION

                                      8   P. RANDOLPH FINCH, JR., SBN 185004
                                          DAVID W. SMILEY, SBN 226616
                                      9   FINCH, THORNTON & BAIRD, LLP
                                          4747 Executive Drive, Suite 700
                                     10   San Diego, California 92121-3107
                                          Telephone:    (858) 737-3100
                                     11   Facsimile:    (858) 737-3101
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                          Email:        pfinch@ftblaw.com
                                     12   Email:        dsmiley@ftblaw.com

                                     13   Attorneys for Defendants
                                          DRAGADOS/FLATIRON, et al.
                                     14

                                     15                                UNITED STATES DISTRICT COURT

                                     16                                EASTERN DISTRICT OF CALIFORNIA

                                     17

                                     18   WEST PACIFIC ELECTRIC COMPANY                    Case No. 1:18-cv-00166-LJO-BAM
                                          CORPORATION,
                                     19                                                    STIPULATION TO CONTINUE
                                                          Plaintiff,                       DISCOVERY DEADLINES; ORDER
                                     20
                                                v.                                         Trial Date:      March 17, 2020
                                     21                                                    Complaint Filed: January 30, 2018
                                          DRAGADOS/FLATIRON, a joint venture;
                                     22   LIBERTY MUTUAL INSURANCE
                                          COMPANY, a Massachusetts corporation;
                                     23   FIDELITY AND DEPOSIT COMPANY OF
                                          MARYLAND, a Maryland corporation;
                                     24   ZURICH AMERICAN INSURANCE
                                          COMPANY, a New York corporation; THE
                                     25   CONTINENTAL INSURANCE COMPANY,
                                          a Pennsylvania corporation; XL SPECIALTY
                                     26   INSURANCE COMPANY, a Delaware
                                          corporation; THE INSURANCE COMPANY
                                     27   OF THE STATE OF PENNSYLVANIA, a
                                          Pennsylvania corporation; AMERICAN
                                     28   HOME ASSURANCE COMPANY, a New
                                                                                                                       5618.001-2820674.1
                                                                                     -1-
                                                          STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
                                      1   York corporation; NATIONAL INDEMNITY
                                          COMPANY, a Nebraska corporation;
                                      2   TRAVELERS CASUALTY AND SURETY
                                          COMPANY OF AMERICA, a Connecticut
                                      3   corporation; FEDERAL INSURANCE
                                          COMPANY, an Indiana corporation,
                                      4
                                                             Defendants.
                                      5

                                      6

                                      7          The parties to this Stipulation to Continue Discovery Deadlines are Plaintiff West Pacific

                                      8   Electric Company Corporation (“WPEC”), Defendant Dragados/Flatiron (“DFJV”), and

                                      9   Defendants Liberty Mutual Insurance Company, Fidelity and Deposit Company of Maryland,

                                     10   Zurich American Insurance Company, The Continental Insurance Company, XL Specialty

                                     11   Insurance Company, The Insurance Company of the State of Pennsylvania, American Home
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12   Assurance Company, National Indemnity Company, Travelers Casualty and Surety Company of

                                     13   America, and Federal Insurance Company (collectively referred to as “Surety Defendants”).

                                     14   Collectively, WPEC, DFJV and the Surety Defendants are hereinafter referred to as the “Parties.”

                                     15          The Parties, through their respective counsel, jointly stipulate and respectfully request that

                                     16   the Court enter an Order continuing discovery deadlines (as more specifically identified further

                                     17   below) to allow more time for the Parties to complete its discovery prior to the current deadlines.

                                     18          Good cause exists for modifying and continuing the requested deadlines because third-

                                     19   party, California High-Speed Rail Authority’s (“CHSRA”), subpoenaed documents were just

                                     20   recently fully produced to the Parties. On August 2, 2018, WPEC issued an amended Subpoena

                                     21   to Produce Documents, Information or Objects or to Permit Inspection of Premises (“Subpoena”)

                                     22   to CHSRA. (See Declaration of Lisa D. Nicolls at ¶ 2, and Exhibit A attached thereto.) The

                                     23   Subpoena sought production of all relevant documents, including emails in CHSRA’s possession

                                     24   regarding the high-speed rail project. (Id.) CHSRA’s responsive documents were due by

                                     25   September 4, 2018, and it produced thousands of documents, but failed to produce responsive

                                     26   emails as required per the Subpoena. (Id.)

                                     27          In approximately November of 2018, CHSRA, by and through its legal counsel,

                                     28   communicated to WPEC that it had identified approximately 20,000 potentially responsive emails
                                                                                                                                 5618.001-2820674.1
                                                                                          -2-
                                                             STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
                                      1   and that a review was in process. (Id.at ¶ 3, and Exhibit B attached thereto.) CHSRA indicated

                                      2   that it would produce supplemental records in a rolling fashion. (Id.) However, by mid-

                                      3   December of 2018, CHSRA had not yet produced its email production and, via email dated

                                      4   December 13, 2018, advised that its supplemental production would be delayed due to a legal

                                      5   staff shortage. (Id. at ¶ 4, and Exhibit C attached thereto.)

                                      6             On February 11, 2019, WPEC sent a formal meet and confer to CHSRA regarding the

                                      7   significantly delayed email production. (Id. at ¶ 5, and Exhibit D attached thereto.) In response,

                                      8   on February 25, 2019, CHSRA advised it had recently obtained permission from the Assistant

                                      9   Chief Counsel to hire outside counsel to assist with the review of the project emails and

                                     10   anticipated its production of documents would be completed no later than March 15, 2019. Those

                                     11   documents, which exceed 200,000 pages, were just recently received and have not yet been
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12   reviewed. (Id. at ¶ 6, and Exhibit E attached thereto.)

                                     13             Given the unexpected delays in discovery thus far, the Parties request that the Court’s

                                     14   previous Scheduling Order, including discovery deadlines, be amended with the following

                                     15   proposed dates:

                                     16        1.       Non-Expert Discovery Cut-Off: July 11, 2019

                                     17   The Parties stipulate and agree that all other dates and deadlines set forth in the Court’s

                                     18   Scheduling Conference Order will not be altered.

                                     19
                                          Dated: April 8, 2019                            MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                     20
                                     21
                                                                                          By:/s/ Lisa D. Nicolls
                                     22                                                      D. MICHAEL SCHOENFELD
                                                                                             LISA D. NICOLLS
                                     23                                                      Attorneys for Plaintiff
                                                                                             WEST PACIFIC ELECTRIC COMPANY
                                     24                                                      CORPORATION
                                     25

                                     26
                                     27

                                     28
                                                                                                                                  5618.001-2820674.1
                                                                                            -3-
                                                               STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
                                      1   Dated: April 8, 2019                  FINCH, THORNTON & BAIRD , LLP

                                      2

                                      3                                         By:/s/ David W. Smiley
                                                                                   P. RANDOLPH FINCH, JR.
                                      4                                            DAVID W. SMILEY
                                                                                   Attorneys for Defendants
                                      5                                            DRAGADOS/FLATIRON, et al.
                                      6

                                      7   IT IS SO ORDERED.
                                      8
                                             Dated:    April 18, 2019                    /s/ Barbara   A. McAuliffe           _
                                      9                                             UNITED STATES MAGISTRATE JUDGE
                                     10

                                     11
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12

                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                  5618.001-2820674.1
                                                                                  -4-
                                                           STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
                                      1                                                  ORDER

                                      2             Pursuant to the parties' stipulation, and good cause appearing, IT IS HEREBY ORDERED

                                      3   that the Scheduling Order in this action is hereby modified as follows:

                                      4        1.       Non-Expert Discovery Cut-Off: July 11, 2019

                                      5             The parties are further advised that no further extensions or modifications of the deadlines

                                      6   in this case will be granted absent a demonstrated showing of good cause.

                                      7

                                      8

                                      9

                                     10

                                     11
MURPHY AUSTIN ADAMS SCHOENFELD LLP




                                     12

                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                                  5618.001-2820674.1
                                                                                            -5-
                                                               STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
